Citation Nr: 0820071	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision from a Department 
of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled to be held in May 2008.  A 
notation associated with the claims file indicates that the 
appellant did not appear for this hearing.  Since he failed 
to report for the hearing or provide an explanation for his 
absence, and has not requested that the hearing be 
rescheduled, his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704.


FINDINGS OF FACT

1.  Competent evidence of a current post-traumatic stress 
disorder diagnosis is not of record.

2.  Depression was not documented during service, and there 
is no competent medical evidence of a nexus between the post-
service diagnosis of major depressive disorder and service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by a letter, 
dated in January 2005  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection for post-traumatic stress disorder (PTSD) and 
major depressive disorder, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease, or an injury, or a 
disease was made worse during service; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The notice included a 
questionnaire for PTSD in order to elicit information to 
corroborate the alleged in-service stressors.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provision for the 
effective date of the claims, that is, the date of receipt of 
the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence, except for identifying 
the evidence needed to substantiate a claim); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable. 

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are denied no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the content error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service personnel 
records, as well as service and post-service medical records.  

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide a VA examination, addressing the 
issues of service connection for PTSD and depression, in the 
absence of competent medical evidence of a current diagnosis 
of PTSD, or evidence that the veteran engaged in combat or 
had verifiable in-service stressors related to PTSD, and in 
the absence of evidence of depression in service or for many 
years thereafter, or competent medical evidence that links 
the veteran's major depressive disorder to service, 
development for a VA medical examination and opinion is not 
warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

II.  Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304. 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).




III.  Factual Background & Analysis

PTSD

A review of the record fails to show a current diagnosis of 
PTSD.  Thus, the evidence weighs against the veteran's claim.

The veteran's service personnel records reflect a myriad of 
disciplinary problems.  In March 1974, it was noted that the 
veteran had problems with other members in his division, as 
well as with supervisors.  A September 1974 personnel note 
shows that the veteran questioned job assignments and needed 
supervision.  In January 1976, it was noted that the 
veteran's behavior continued to deteriorate.  He would miss 
assignments and neglect his work.  He also had problems with 
tardiness and authority figures.  He was not recommended for 
advancement or retention.  The records reflect offenses for 
which administrative proceedings were instituted, to include 
charges of unauthorized absences.  The veteran was not 
recommended for reenlistment.  Despite the foregoing, the 
veteran's service treatment records, to include a July 1976 
separation examination report, contain no complaint, finding, 
or history of a psychiatric illness.  

After service, a clinical report in November 2004, recorded a 
history of depressive symptoms for two years.  The veteran 
was diagnosed with major depressive disorder with psychosis, 
rule out PTSD.  

On mental health evaluation in November 2004, the veteran 
denied previously seeking psychiatric treatment, although he 
indicated that he underwent a psychiatric evaluation while 
incarcerated for dealing drugs and violation of parole.  He 
reported that while in the military, he served aboard an 
aircraft carrier and saw men commit suicide by jumping 
overboard.  The veteran stated that he saw pilots who missed 
on landing aircrafts and went overboard.  He also saw men 
injured and killed by onboard fires and drug overdoses.  He 
indicated that that he saw bodies that were bagged and 
stored.  The veteran related seeing American soldiers killed 
in the Philippines, and their bodies thrown in the river.  He 
denied being in the direct line of fire or being in combat.  
The clinician found that although the veteran presented 
symptoms of PTSD, he did not meet the DSM-IV criteria for 
PTSD.  The veteran was diagnosed with personality disorders.  
The clinician identified the veteran's psychosocial stressors 
as housing, primary support group, unemployment, financial 
concerns, and access to health care.

A December 2004 VA clinical note recorded a past medical 
history of depression/PTSD diagnosed in 1994, although the 
veteran denied being placed on medication at the time.  

In a statement in February 2005, the veteran reported that in 
service he saw shipmates who committed suicide by overdosing 
on drugs and jumping overboard.  He also related difficulties 
dealing with supervisors talking about the regular business 
of war.  The veteran stated that he saw dead bodies floating 
in the river in Subic Bay, Philippines. 

As shown above, the service treatment records do not show any 
complaint, clinical finding, or diagnosis of PTSD.  VA 
treatment notes recorded a history of a diagnosis of PTSD in 
1994, however on mental health evaluation in November 2004, a 
VA clinician determined that the veteran showed symptoms of 
PTSD, but he did not  meet the DSM-IV criteria for a 
diagnosis of PTSD.  In the absence of competent medical 
evidence of a current diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), the claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As for the veteran's statements and testimony that he has 
PTSD related to service, where as here, the determinative 
issue involves a question of a medical diagnosis, competent 
medical evidence is required to substantiate the claim 
because a layperson is not competent to diagnose PTSD, as by 
regulation the diagnosis of PTSD requires medical evidence 
diagnosing the condition in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, while the veteran served during a period of 
war, there is no evidence, nor does the veteran contend, that 
he was in combat.  Regarding the in-service stressors, the 
veteran has provided anecdotal information and without more 
specific information as to the dates, locations, or names of 
individuals involved, a meaningful search of military records 
in Federal custody is not possible.  In fact, in September 
2007, the RO found that the stressor statement by the veteran 
was insufficient to forward to the Federal custodian of 
service records for verification of the stressors and that 
the veteran had not responded to the request for additional 
information.  As there is no credible supporting evidence of 
the noncombat stressors, even if the record contained 
competent medical evidence of a diagnosis of PTSD, the 
diagnosis itself would not suffice to verify the occurrence 
of the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-396.  

For the above stated reasons, the claim fails and as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Depression

The evidence of record also fails to show that service 
connection for the veteran's depression is warranted.  Again, 
as noted above, a review of the veteran's service treatment 
records show no complaint, finding, or history of depression.  
A diagnosis of major depressive disorder was first recorded 
in 2004, approximately 28 years after service.  The absence 
of documented complaints of depression from 1976 and 2004, 
weighs against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  Also, there is no competent medical evidence 
that causally links the diagnosis of major depressive 
disorder to service.  The post service treatment reports are 
negative in this regard.

To the extent that the veteran relates his major depressive 
disorder to service, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates his current major depressive disorder 
to service does not constitute medical evidence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that the veteran's major depressive disorder is 
related to service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for depression is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


